            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

JOHN STEPHEN PUGH                                            PLAINTIFF

v.                        No. 3:17-cv-297-DPM

JOHNATHON FRAZIER, Individually
and in his Official Capacity as a
Police Officer for the City of
Blytheville, Arkansas; ROSS A.
THOMPSON, Individually
and in his Official Capacity as
Chief of Police for the City of
Blytheville, Arkansas; and the
CITY OF BLYTHEVILLE, ARKANSAS                           DEFENDANTS

                                ORDER
       Unopposed motion, NQ 24, granted as modified. Response due by
8 April 2019. And Defendants may reply within seven calendar days
of the response. The Court can't keep the trial setting because of likely
trials in older cases. The Final Scheduling Order, NQ 7, is suspended.
The Court will decide the motion and set another trial date if we need
one.
       So Ordered.


                                       D .P. Marshall Jr.
                                       United States District Judge
